DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Syed et al. (US 2013/0050507; hereafter Walker) in view of Walker et al. (US 2009/0231441 A1; hereafter Walker), and further in view of Camp, Jr. et al. (US 9,509867 B2; Herafter Camp).
As of Claim 10: Syed teaches an apparatus of a mobile device (FIGS. 1a and 1b is a camera) for providing photography assistance, the apparatus comprising: means for determining a location the mobile device; means for determining one object of interest (OOI) based on the location of the mobile device; means for obtaining a set of photographs associated with the one or more OOI (¶¶ 0038-0039) ; means for presenting the set of photographs associated with the OOI on a display of the mobile device; and means for providing directional guidance via one or more user interface the mobile device in response to a selection of at least one photograph from the list of photographs(¶0030-0032. The Syed reference defines the recipe as contianing information for device setting and instruction component. The context data has a GPS information), wherein the directional guidance includes directions to reach a particular location associated with the selected at least one photograph (¶¶ 0038-0039).   
Syed does not explicitly teach “determine one or more object of interest (OOI) based on the location of the mobile device " as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by Walker. In particular, Walker teaches determine one or more object of interest (OOI) based on the location of the mobile device (i.e., see ¶0299) as recited in present claimed invention.
In view of the above, having the system of Syed and given the well-established teaching of Walker, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the Syed as taught by Walker, since Walker state that such modification beacsue users find it appealing to use a camera having enhanced features to facilitate information gathering (e.g., via interaction with a user, by detection of environmental conditions, by communication with other devices) (¶0023 of Walker).
The combination of Walker and Syed does not expliclty teach automatically determining one or more object of interest.
Camp further teaches automatically determining one or more object of interest (Col. 6, lines 5-30).
In view of the above, having the system of Walker and Syed and given the well-established teaching of Walker, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the Walker and Syed as taught by Walker, since it allows capturing instant images without losing the subject.

 	As of Claim 11: Syed in view of Walker in view of Camp further teaches means for providing additional assistance based on information associated with the selected at least one photograph, wherein the additional assistance comprises (a) suggested camera settings for taking photos, (b) suggested timing for taking photos (Syed ¶0046 suggests timing based on the sun position), or combinations thereof.  
 	As of Claim 12: Syed in view of Walker in view of Camp further teaches  means for determining the one or more 001 further comprises: means for determining the one or more OOI based at least in part on one or more images captured by the apparatus (Syed ¶0034. The Half Dome).  

 	As of Claim 13: Syed in view of Walker in view of Camp further teaches  means for determining the one or more OOI further comprises: means for determining the one or more OOI based at least in part on input received from one or more user interface of the apparatus (Syed ¶0030-0032. Also ¶¶ 0038-0039).  

 	As of Claim 14: Syed in view of Walker in view of Camp further teaches  means for determining the one or more OOI based on the location of the mobile device comprises: means for determining the OOI is within a threshold distance with respect to the location of the mobile device (Syed ¶¶ 0038-0039 and Walker ¶ 0101).  

 	As of Claim 15: Syed in view of Walker in view of Camp further teaches the OOI is determined by the apparatus (Syed ¶¶ 0038-0039 and Walker ¶ 0101).  
 
 	As of Claim 16: Syed in view of Walker in view of Camp further teaches the OOI is determined by a server, a base station, an access point, or combinations thereof (Syed ¶¶ 0038-0039 and Walker Fig. 1).  

 	As of Claim 17: Syed in view of Walker in view of Camp further teaches  means for providing the location of the mobile device to the server, the base station, the access point, or combinations thereof and wherein the OOI is determined by the server, the base station, the access point, or combinations thereof based on a threshold distance with respect to the location of the mobile device (Syed ¶¶ 0038-0039 and Walker ¶ 0101).  

 	As of Claim 18: Syed in view of Walker in view of Camp further teaches the set of photographs are selected based on popularity of the photographs, proximity to the location of the mobile device, accessibility of the locations associated with the photographs, weather conditions, input received via a user interface, or any combinations thereof (Syed ¶0030-0032. Also ¶¶ 0038-0039).    

 	As of Claim 19: Syed teaches a mobile device (FIGS. 1a and 1b is a camera) comprising: a memory (memory 52,54 ¶0042); one or more transceivers; at least one processor coupled to the memory (CPU ¶0029) and the one or more transceivers, the at least one processor configured to: determine a location of the mobile device (¶0030-0032. The Syed reference defines the recipe as contianing information for device setting and instruction component. The context data has a GPS information); determine one object of interest (OOI) based on the location of the mobile device; obtain a set of photographs associated with the one or more OOI (¶0034. The series of thumbnails); present the set of photographs associated with the OOI on a display of the mobile device (¶0034. The series of thumbnails); and in response to a selection of at least one photograph from the list of photographs, provide directional guidance via one or more user interface of the mobile device (¶0035-0039), wherein the directional guidance includes directions to reach a particular location associated with the selected at least one photograph (¶0033-0036. Note that the user get on screen walk in instruction using the recipe based assistance. Also, the user selects the desired recipe as disclosed in (¶¶ 0038-0039).  
Syed does not explicitly teach “determine one or more object of interest (OOI) based on the location of the mobile device " as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by Walker. In particular, Walker teaches determine one or more object of interest (OOI) based on the location of the mobile device (i.e., see ¶0299) as recited in present claimed invention.
In view of the above, having the system of Syed and given the well-established teaching of Walker, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the Syed as taught by Walker, since Walker state that such modification beacsue users find it appealing to use a camera having enhanced features to facilitate information gathering (e.g., via interaction with a user, by detection of environmental conditions, by communication with other devices) (¶0023 of Walker).
	The combination of Walker and Syed does not expliclty teach automatically determining one or more object of interest.
Camp further teaches automatically determining one or more object of interest (Col. 6, lines 5-30).
In view of the above, having the system of Walker and Syed and given the well-established teaching of Walker, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the Walker and Syed as taught by Walker, since it allows capturing instant images without losing the subject.

	
 	As of Claim 20: Syed in view of Walker in view of Camp further teaches the at least one processor is further configured to: provide additional assistance based on information associated with the selected at least one photograph, wherein the additional assistance comprises (a) suggested camera settings for taking photos (Syed ¶¶ 0038-0039), (b) suggested timing for taking photos (Syed ¶0046 suggests timing based on the sun position), or combinations thereof.  

 	As of Claim 21: Syed in view of Walker in view of Camp further teaches the at least one processor is further configured to determine the one or more OOI based at least in part on one or more images captured by the mobile device (Syed ¶0034. The Half Dome).  

 	As of Claim 22: Syed in view of Walker in view of Camp further teaches the at least one processor is further configured to determine the one or more OOI based at least in part on input received via the one or more user interface (Syed ¶0039).  

 	As of Claim 23: Syed in view of Walker in view of Camp further teaches the at least one processor configured to determine the one or more OOI based on the location of the mobile device comprises the at least one processor configured to determine the OOI is within a threshold distance with respect to the location of the mobile device (Syed ¶¶ 0038-0039 and Walker ¶ 0101).  

 	As of Claim 24: Syed in view of Walker in view of Camp further teaches the OOI is determined by the mobile device (Syed ¶¶ 0038-0039 and Walker ¶ 0101).  
 
 	As of Claim 25: Syed in view of Walker in view of Camp further teaches the OOI is determined by a server, a base station, an access point, or combinations thereof (Syed ¶¶ 0038-0039 and Walker ¶ 0046).  

 	As of Claim 26: Syed in view of Walker in view of Camp further teaches the at least one processor is further configured to: provide the location of the mobile device to the server, the base station, the access point, or combinations thereof and wherein the OOI is determined by the server, the base station, the access point, or combinations thereof based on a threshold distance with respect to the location of the mobile device (Syed ¶¶ 0038-0039 and Walker ¶ 0046).  
  
 	As of Claim 27: Syed in view of Walker in view of Camp further teaches the set of photographs are selected based on popularity of the photographs, proximity to the location of the mobile device, accessibility of the locations associated with the images, weather conditions, input received via a user interface, or any combinations thereof (Syed ¶¶ 0038-0039 and Walker ¶ 0046).  

 	As of Claims 1-9: Claims 1-9 are method claims for claims 19-28 and are addressed above.

 	As of Claims 28-30:  Claims 28-30 are addressed in claims . Moreover, Syed teaches a non-transitory, processor-readable storage medium storing processor-readable instructions that, when executed by one or more processors, cause the one or more processors to perform operations (Walker ¶ 0034).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gu et al. (US 2011/0292221) teaches directing a camera at a scene and assist in photographing professional pictures (See abstract).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697